913 So. 2d 834 (2005)
In re ANSARI, Arnel et al., and Forty-Nine Detainees
v.
STATE of Louisiana.
No. 2005-OK-2239.
Supreme Court of Louisiana.
October 13, 2005.
In re Arnel Ansari, et al., applying for Emergency Motion to Open Court, Arising From the 22nd, 24th, 25th, 29th, and 34th Judicial District Courts in and for the Parishes of St. Tammany, Jefferson, Plaquemines, St. Charles and St. Bernard and the Criminal District Court for the Parish of Orleans.
Motion to open court denied.
CALOGERO, C.J., would grant the motion.
JOHNSON, J., would grant the motion and appoint an Orleans Parish Criminal District Court judge to hear the application for habeas corpus relief.
WEIMER, J., would grant for the sole purpose of remanding to the district court judge with the authority to hold hearings.